COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  JESSE VASQUEZ,                                 §               No. 08-17-00187-CR

                            Appellant,           §                 Appeal from the

  v.                                             §               409th District Court

  THE STATE OF TEXAS,                            §            of El Paso County, Texas

                             State.              §               (TC# 20130D02392)

                                                 §

                                           ORDER

       The Court GRANTS the State’s third motion for extension of time within which to file the

brief until June 16, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE STATE’’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Esparza, the State’s attorney, prepare the

State’s brief and forward the same to this Court on or before June 16, 2019.


       IT IS SO ORDERED this 3rdday of May, 2019.


                                      PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.